Title: James Madison to James Barbour, September 1828
From: Madison, James
To: Barbour, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Sepr. [1828]
                            
                        

                        I have long desired to obtain a simple seal engraved with the initials of my name, encircled by the motto
                            veritas non verba magistri. The material prefered, is a stone of no very costly sort, and as the price of one in silver
                            cannot be great, I should be glad of a duplicate in that metal. The size of the seal, I would wish to be rather small than
                            large. Shd. you succeed in getting this little job done for me, be so good as to accompany the article with a note of the
                            expence.
                        We have not yet heard of your arrival, as is indeed but barely possible. If the weather on your voyage
                            corresponded with that with us, you were very fortunate.
                        The Season since you embarked, has been peculiarly dry, thro the middle Country & S. Wly. beyond the
                            mountains—The crop of Tobo. will be short of one half, & the Corn equally deficient in many places. In this
                            quarter there are exceptions as to the latter—Whether you are within them, I cannot say. The fate of Tobo. in the
                            neighbourhood, mine included, depends on the weather to come. Frost within a week, will rob us of one half at least.
                        There is some sickness prevailing on the Rapidan at Barnitsford & downwards; but none I believe among
                            your immediate connections—Mrs. Madison had a communication yesterday, with your daughter Mrs. Taliaferro who, with the
                            whole family was well. She desires to be kindly remembered to Mrs B—and your daughter with you—to whom be pleased to
                            present me in proper terms, & to accept for yourself & son, my best respects & all my good wishes.
                        
                            
                                
                            
                        
                    